 Case 3:19-cr-30158-NJR Document 47 Filed 09/02/20 Page 1 of 2 Page ID #106




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

           Plaintiff,

 v.                                                   Case No. 3:19-CR-30158-NJR

 BRYLON ENGELKINS,

           Defendant.

                        PRELIMINARY ORDER OF FORFEITURE
       In the Superseding Indictment filed in this case on November 19, 2019, the United States

sought forfeiture of property of Defendant, Brylon Engelkins, pursuant to 18 U.S.C. § 924(d). The

Court finds, upon consideration of the guilty plea in this matter, that the following property is

forfeitable and orders forfeited:

               One Taurus Spectrum .380 handgun with a loaded magazine
               with 6 unspent rounds.

      The United States shall provide notice of the forfeiture and the right of persons other than

Defendant who have any claim or legal interest in any of the property to file a petition with the

Court. The notice shall be provided in a manner consistent with Supplemental Rule G(4)(a) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

       The notice shall state that the petition shall be set for a hearing to adjudicate the validity of

the petitioner’s alleged interest in the property, shall be signed by the petitioner under penalty of

perjury, and shall set forth the nature and extent of the petitioner’s right, title, or interest in the

forfeited property and any additional facts supporting the petitioner’s claim and the relief sought.

       The United States shall, to the extent practicable, provide direct written notice to any

person known to have alleged an interest in the property that is the subject of the Order for



                                             Page 1 of 2
 Case 3:19-cr-30158-NJR Document 47 Filed 09/02/20 Page 2 of 2 Page ID #107




Forfeiture, as the substitute for the published notice to those persons so notified.

       Upon the filing of a petition alleging the third-party interests in the property, the Court may

amend this order to resolve the claimed third-party interests.

       The United States Marshal or the property custodian for the Bureau of Alcohol, Tobacco,

Firearms and Explosives, shall seize and reduce to his possession, if he has not already done so,

the property described above.

       This Order, pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, shall

become final with respect to Defendant Brylon Engelkins at the time of his sentencing, regardless

of whether or not the rights of actual or potential third-party petitioners have been determined by

that time. This Order shall be made part of the sentence of Defendant Brylon Engelkins and shall

be included in the Judgment imposed against him. This Order is a final order with respect to

Defendant; this Order may be amended with respect to petitions filed by third-parties claiming an

interest in the subject-matter forfeited property.

       The United States may abandon forfeiture of the property by filing notice of the

abandonment with the Court.

       IT IS SO ORDERED.

       DATED: September 2, 2020

                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                             Page 2 of 2
